ACCEPTED
                                                                                          03-15-00293-CV
                                                                                                  6527242
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/17/2015 3:18:13 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                       No. 03-15-00293-CV
______________________________________________________________________________
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                             In the Court of Appeals                   AUSTIN, TEXAS
                                                                   8/17/2015 3:18:13 PM
                     For the Third Judicial District of Texas
                                                                     JEFFREY D. KYLE
                                  Austin, Texas                            Clerk
______________________________________________________________________________




                                BOB E. WOODY,
                                Plaintiff-Appellant,

                                          v.

                 J. BLACK’S, LP and J. BLACK’S, GP, LLC,
                          Defendants-Appellees.


            ________________________________________________________

                    On Appeal from Cause No. D-1-GN-09-001436
              In the 345th Judicial District Court of Travis County, Texas
                      The Honorable Steven Yelenosky Presiding
            ________________________________________________________

                   Appellant’s Unopposed First Motion for
                   Extension of Time to File Opening Brief

TO THE HONORABLE COURT OF APPEALS:

      Appellant’s opening brief currently is due August 19, 2015. Pursuant to Texas

Rule of Appellate Procedure 38.6(d), appellant respectfully requests a 15-day

extension of time until September 3, 2015 to file his opening brief. This extension

is requested for the following reasons.


                                           1
      The undersigned had responsibility for the following additional commitments

during late July and August 2015:

       Preparing a reply in support of a motion for rehearing (filed July 27, 2015)
        for defendant-appellee in a case concerning issues under the Hague Service
        Convention: Menon v. Water Splash, Inc., No. 14-14-00012-CV (Tex.
        App.—Houston [14th Dist]);

       Preparing a response to a motion to dismiss (due July 29, 2015) on behalf
        of the plaintiff in a federal antitrust matter: Viva Cinemas Theaters and
        Entertainment LLC d/b/a Viva Cinema v. America Multi-Cinema, Inc., No.
        4:15-cv-01015 (S.D. Tex.);

       Preparing the plaintiff’s objections to a magistrate’s memorandum and
        recommendation (due July 28, 2015) in another federal antitrust matter:
        Houston KP, LLC v. City of Houston, No. 4:14-CV-02928 (S.D. Tex.); and

       Assisting in the preparation of a motion for summary judgment (for filing
        this week) on behalf of defendant Superior Well Services, Inc. in a state
        property matter: Cabot Oil & Gas Corp. v. Casedhole Solutions, Inc. et al.,
        No. 2014-14786 (127th Dist. Ct., Harris County, Texas);

Although the undersigned has not given these commitments priority over the current

appeal, the undersigned could not complete appellant’s opening brief in this matter

by August 19, 2015 given the deadlines in these other matters.

      The undersigned has confirmed that appellees are unopposed to this motion.

      No prior extensions have been previously requested or granted.

                                      Prayer

      Appellant respectfully request that the Court grant him a 15-day extension of

time to file his opening brief.



                                         2
Respectfully submitted,

/s/ Jeremy Gaston
Jeremy Gaston
Texas SBN 24012685
jgaston@hmgnc.com
HAWASH MEADE GASTON
NEESE & CICACK LLP
2118 Smith Street
Houston, Texas 77002
Telephone: (713) 658-9001
Facsimile: (713) 658-9011

Rick Gray
Texas SBN 08328300
rick.gray@graybecker.com
Gray & Becker, PC
900 West Avenue
Austin, TX 78701-2210
Telephone: 512-482-0061
Facsimile: 512-482-0924

Tom C. McCall
Texas SBN 13350300
tmccall@themccallfirm.com
David B. McCall
Texas SBN 13344500
dmccall@themccallfirm.com
The McCall Firm
3660 Stoneridge Road, Suite F-102
Austin, Texas 78746-7759
Telephone: (512) 477-4242
Facsimile: (512) 477-2271

Hector H. Cardenas, Jr.
Texas SBN 00790422
hcardenas@cardenas-law.com
THE CARDENAS LAW FIRM
3660 Stoneridge Road, Suite F-102
Austin, Texas 78746-7759
  3
Telephone: (512) 477-4242
Facsimile: (512) 477-2271
Counsel for Appellant




  4
                           Certificate of Conference

      The undersigned conferred with appellees’ counsel regarding this motion, and
appellees are unopposed to the relief requested herein.

                                         /s/ Jeremy Gaston
                                            Jeremy Gaston




                                        5
                           CERTIFICATE OF SERVICE

     I certify that on August 17, 2015 a true and correct copy of the foregoing
document was served on the following counsel of record by electronic filing:

      Eric J. Taube
      Andrew Vickers
      Hohmann, Taube & Summers, LLP
      100 Congress Avenue, 18th Floor
      Austin, TX 78701-4042
      Counsel for J. Black’s, LP and J. Black’s, GP, LLC
      Counsel for Appellees


                                           /s/ Jeremy Gaston
                                             Jeremy Gaston




                                       6